Citation Nr: 0602992	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-31 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from July 1978 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  That decision denied service connection for migraine 
headaches.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in December 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records indicate that the veteran was in a 
car accident in October 1981.  Shortly thereafter, he began 
complaining of low back pain.  An October 1983 rating 
decision granted service connection for a low back disorder.  
The veteran's low back disorder is currently rated as 60 
percent disabling.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in December 2005.  He 
stated that his low back complaints and headaches began at 
the same time, several days after his car accident.  He 
testified that, at that time, his back complaints were more 
serious, and his treatment records focused on treating his 
back.  He indicated that his doctors told him that the pain 
medication prescribed for his back would also help his 
headaches.  The veteran also reported that he sought 
treatment at the VA Medical Center in Birmingham, Alabama in 
1983, after separating from service.

The Board notes that VA medical records dating from 1987 
through 2003 are of record.  There are no indications that 
records dated prior to 1987 were requested from the VA 
Medical Center in Birmingham, Alabama.

In addition, the Board notes that there is an April 2003 VA 
examination report of record.  The VA examiner stated that 
the clinical evidence documented the first complaints of 
headaches in 1985, "which makes it not as likely as not that 
the veteran's headaches are related to[his 1981 auto 
accident]."  However, a review of private chiropractic 
records on file documents that the veteran was complaining of 
headaches when he initially sought treatment in 1983.  In 
addition, there are several VA medical records that suggest 
that, while the veteran's headaches are not directly related 
to his 1981 auto accident, they are related to his service 
connected back disorder.  Specifically, December 1988 and May 
1993 VA treatment notes link the onset of the two complaints.  
In addition, a May 1995 VA spine examination addresses the 
issue of the veteran's headaches, noting they may be muscle 
or tension headaches.  Based on this information, the Board 
finds that a new VA examination is warranted.

Accordingly, the claim is REMANDED for the following:

1.  The RO should obtain the veteran's VA 
medical records from Birmingham, Alabama 
VA medical center dated from 1983 through 
1987.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
headache disorder.  The claims folder and 
a separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed headache disorder is related 
either directly to the veteran's 1981 
auto accident or to his service-connected 
low back disorder.  The examiner should 
offer a rationale for any opinion 
expressed in the examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

